UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6207



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDREW JOHN WALKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CR-80-46, CA-00-2090-Y)


Submitted:   April 12, 2001                 Decided:   April 19, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew John Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew Walker appeals four district court orders pertaining to

the court’s dismissal of his 28 U.S.C.A. § 2255 (West Supp. 2000)

motion as successive.    Parties are accorded sixty days after entry

of the district court’s final judgment or order to note an appeal,

see Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).    This appeal period is “man-

datory and jurisdictional.”    Browder v. Director, Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).    As to the first two orders, entered August

23, 2000, and September 7, 2000, respectively, we dismiss the ap-

peal for lack of jurisdiction because Walker’s notice of appeal,

filed December 9, 2000, was not timely filed.

     Walker also challenges in his informal brief the court’s

orders entered December 20, 2000, and January 26, 2001, respec-

tively.    Although an informal brief may be construed as a notice of

appeal, see Smith v. Barry, 502 U.S. 244, 248      (1992), the brief

was filed beyond the sixty-day appeal period as to the December 20,

2000, order and, therefore, is likewise untimely.    Fed. R.   App. P.

4(a)(1).    Hence, as to the Walker’s appeal of the district court’s

first three orders, we deny a certificate of appealability and

dismiss the appeal for lack of jurisdiction.




                                   2
     Walker, however, has noted a timely appeal of the court’s Jan-

uary 26, 2001, order denying his second motion for reconsideration.

As to that order, we have reviewed the district court’s order and

find no reversible error.   Accordingly, we deny a certificate of

appealability on the reasoning of the district court.    See United

States v. Walker, No. CR-80-46; CA-00-2090-Y (D. Md. filed Jan. 26,

2001, entered Jan. 30, 2000).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 3